Citation Nr: 1546727	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-29 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date prior to October 7, 2002, for the grant of entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Esq.


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) following a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for paranoid schizophrenia, evaluated at 100 percent, effective from October 7, 2002.

As an initial matter, the Board acknowledges that the issue of entitlement to an earlier effective date for special monthly compensation for aid and assistance has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1. In a July 1982 decision, the Board denied the Veteran's claim for service connection for a nervous disorder, filed on August 6, 1980. 

2. In a February 1994 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for paranoid schizophrenia.  The Veteran did not appeal that decision, which became final.
	
3. On October 7, 2002, the Veteran filed a petition to reopen the previously denied claim for service connection for paranoid schizophrenia.


CONCLUSION OF LAW

The criteria for an effective date of August 6, 1980, for the grant of service connection for paranoid schizophrenia have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.157, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. §§ 3.159 (2015).  Without deciding whether such notice and development requirements have been satisfied with respect to the claim for entitlement to an earlier effective date for the grant of service connection for paranoid schizophrenia, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the claim.  This is so because the Board is taking action favorable to the Veteran by granting his claim for entitlement to an earlier effective date, which represents a full grant of the issue on appeal.  A decision therefore poses no risk of prejudice to the Veteran.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

As an initial matter, the Board notes that service connection for a nervous condition was originally denied in a February 1981 rating decision.  Subsequent RO and Board decisions continued to deny the Veteran's claim, finding a lack of nexus between any diagnosed post-service psychiatric disorder, to include paranoid schizophrenia, and the Veteran's period of service.  In October 2002, the Veteran filed a petition to reopen the previously denied claim for service connection for paranoid schizophrenia, which the RO denied in January 2003.  In July 2009, the Board determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for paranoid schizophrenia.  The Veteran appealed the decision and the Court of Appeals for Veterans Claim (hereinafter "Court") remanded the issue to the Board.  In November 2010, the Board reopened the claim and granted service connection, in part, due to receipt of the Veteran's service personnel records and a medical opinion from a private psychologist who relied on the service personnel records to determine the Veteran exhibited the "prodromal phase" of schizophrenia while in service.  The award of service connection was made effective from October 7, 2002. 

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for paranoid schizophrenia.  Specifically, he asserts that the award should be made effective from the date of his original claim of service connection for a nervous condition in August 1980. 

Under 38 U.S.C.A. § 5110(a)  and 38 C.F.R. § 3.400(r) , the effective date of an award based on new and material evidence (other than service department records) received after the final disallowance of a claim, is the date of receipt of the new claim or the date entitlement arose, whichever is later.  However, an exception to this general rule is found at 38 C.F.R. § 3.156(c).  In October 2002, when the Veteran filed his claim to reopen, 38 C.F.R. § 3.156(c) provided, in pertinent part: 

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such . . . .  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim. 

38 C.F.R. § 3.156(c) (2002). 

In June 2005, the Secretary proposed to amend § 3.156(c) to establish clearer rules regarding reconsideration of decisions on the basis of newly discovered service department records.  In the proposed rule changes identified in the Federal Register, VA discussed the pre-amendment 38 C.F.R. § 3.156(c) and a related effective date provision, 38 C.F.R. § 3.400(q)(2). The following was noted: 

In practice, when VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later. 

See 70 Fed. Reg. 35,388  (June 20, 2005). 

VA ultimately amended 38 C.F.R. § 3.156(c) by adding section (c)(1) which provides:

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim . . . .

38 C.F.R. § 3.156(c)(1)  (2015).

Furthermore, VA limited 38 C.F.R. § 3.156(c)(1) by the creation of § 3.156(c)(2), which provides:

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.

38 C.F.R. § 3.156(c)(2) (2015)

In the proposed rule, VA noted that the limitation of subsection (c)(2) allowed VA to reconsider decisions and retroactively evaluate disability in a fair manner, on the basis that a claimant should not be harmed by an administrative deficiency of the government, but limited by the extent to which the claimant had cooperated with VA's efforts to obtain relevant records.  See 70 Fed. Reg. at 35,388. 

With respect to the above, the Court held that the clarifying statements in the proposed rule amending 38 C.F.R. § 3.156(c) govern the interpretation of the pre-amendment 38 C.F.R. § 3.156(c).  The Court clarified that the applicability of pre-amendment 38 C.F.R. § 3.156(c) does not depend on whether newly acquired service records were corrected records or had been misplaced at the time the claim was filed.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  The Court later held that under either pre-amended or amended § 3.156(c), a claimant whose claim was reconsidered based on newly discovered service department records could be entitled to an effective date as early as the date of the original claim.  See Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011). 

The Board notes the amendments to 38 C.F.R. § 3.156(c) were made effective October 6, 2006, subsequent to the Veteran's claim to reopen.  Prior to the October 6, 2006 effective date, there was no limitation on VA's ability to reconsider previously decided claims in light of the submission of new and material service department records.  See Cline v. Shinseki, 26 Vet. App. 18, 23 (2012).  The Court in Cline also found that the addition of subsection (c)(2) was not intended as clarification of any past practice of VA in limiting reconsideration of claims based on a claimant's lack of cooperation.  Id. at 25. The Court further determined that the amendments to 38 C.F.R. § 3.156(c) were not expressly made retroactive.  Id. at 26.

In the present case, the Board notes that the Veteran warrants an earlier effective date for the grant of service connection for paranoid schizophrenia under either the pre-amended or amended version of 38 C.F.R. § 3.156(c).  

The Veteran has sought service connection for a psychiatric disability since August 1980.  While the disability was originally claimed as a nervous condition, the Board notes that "nervous condition" was later characterized as a psychiatric disorder, to include paranoid schizophrenia.  Furthermore, the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) associated with any mental disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Pursuant to the holding in Clemons, the Board will consider the Veteran's original claim as encompassing a claim for any acquired psychiatric disorder, to include paranoid schizophrenia.

The Veteran was granted service connection for paranoid schizophrenia in November 2010 based, in part, on receipt of service personnel records in July 2008, which chronicled the Veteran's numerous disciplinary actions during his period of service.  The Board also based its decision on the medical opinion of a private psychologist who relied on the service personnel records to determine that the Veteran's difficulties in service were early symptoms of schizophrenia.  

In addition, the record reveals that the Veteran attempted suicide four months after his discharge from service, and he was admitted to Boston VA Medical Center (VAMC) in July 1980 for treatment.  At the time of the February 1981 denial for service connection, the RO only requested a summary of the Veteran's treatment records at the Boston VAMC; a full copy of the medical records was not received until July 2010.  The Board notes that the full medical records from Boston VAMC contain a diagnosis of schizophrenia dating from July 28, 1980.

The Board finds that at the time of the original claim in August 1980, the service personnel records were "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim."  38 C.F.R. § 3.156(c).  The exception delineated in §3.156(c)(2) is not applicable here because the records existed at the time of the original claim, and the VA had sufficient information to request and obtain the records from the respective service department.  Further,  VA medical records obtained in July 2010, and dating back to July 1980, diagnosed the Veteran with schizophrenia in July 1980, four months after his discharge from service.  

As such, consideration must be given as to whether service connection for paranoid schizophrenia is warranted from the original date of claim.  The Court has held that under the circumstances of an original claim for service connection, the date that the Veteran submitted the claim or the date the Veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

In light of the service personnel records depicting numerous disciplinary actions while in service, the private psychologist's opinion linking his paranoid schizophrenia to service, and the VA treatment records diagnosing the Veteran with schizophrenia four months after his discharge from service, the Board finds that an effective date of August 6, 1980, the date of the original claim for service connection, is warranted for the grant of service connection for paranoid schizophrenia.


ORDER

Entitlement to an earlier effective date of August 6, 1980 is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


